United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, ROCHESTER
PROCESSING & DISTRIBUTION CENTER,
Rochester, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1073
Issued: December 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 10, 2012 appellant filed a timely appeal from the December 16, 2011 decision
of the Office of Workers’ Compensation Programs (OWCP). The stated issue was whether
appellant had submitted new and relevant evidence sufficient to warrant review of its prior
decision. OWCP then set forth the three legal standards for obtaining a merit review under
section 8128(a) of the Federal Employees’ Compensation Act (FECA).1 It ultimately determined
that appellant’s reconsideration request failed to meet at least one of those standards. OWCP
specifically found that appellant failed to demonstrate that it had erroneously applied or
interpreted a point of law; he did not advance a point of law or facts not previously considered;
and he did not submit relevant and pertinent evidence not previously considered by OWCP.
At the same time, the decision’s cover letter indicated that OWCP had reviewed the
merits of his case. In the “Background” portion of the decision, OWCP stated that appellant’s
appeal request form and reconsideration letter were new “and a merit review was carried out
under 5 U.S.C. [§] 8128.” The “Basis for Decision” portion of the decision, however, noted
similar or repetitious arguments and the lack of any new supporting evidence. It also noted an
inconsistent argument. OWCP concluded that the evidence was not sufficient to warrant
1

5 U.S.C. § 8128(a).

modification of its prior decision and appeal rights indicated that appellant could request
reconsideration.
Section 8124 of FECA provides that OWCP shall determine and make a finding of facts
and make an award for or against the payment of compensation.2 Implementing regulations
provide that OWCP’s decision shall contain findings of fact and a statement of reasons.3
Further, OWCP procedures state that the reasoning behind OWCP’s decision should be clear
enough for the reader to understand the precise defect and the kind of evidence that would
overcome it.4
The Board finds that OWCP’s December 16, 2011 decision fails to explain clearly
whether OWCP has, on the one hand, reopened appellant’s case and reviewed the merits of the
claim, or whether it has, on the other hand, denied a reopening of his case without reviewing the
merits of his claim on the grounds that his reconsideration request did not meet at least one of the
three standards under section 8128(a). The decision is not clear enough for the reader to
understand the nature of the decision.
Accordingly, the Board will set aside OWCP’s December 16, 2011 decision and return
the case to OWCP for a final decision that contains appropriate findings of fact and a clear
statement of reasons. In particular, the decision shall make clear whether OWCP is denying
appellant’s reconsideration request without reopening his case or whether it is granting his
reconsideration request and reviewing the merits of his case.5

2

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

3

20 C.F.R. § 10.126; see M.L., Docket No. 09-956 (issued April 15, 2010); O.R., 59 ECAB 432 (2008); Teresa A.
Ripley, 56 ECAB 528 (2005).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(e) (March 1997).

5

See J.J., Docket No. 11-1958 (issued June 27, 2012) (order remanding case on the grounds that OWCP denied
modification of a wage-earning capacity determination while at the same time finding that the additional evidence
was repetitive, duplicative, irrelevant and insufficient to establish clear evidence of error, all elements of a nonmerit
review).

2

IT IS HEREBY ORDERED THAT the December 16, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: December 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

